The plaintiff in error, hereinafter referred as to the defendant, was indicted jointly with Marvin Winters of the crime of assault with intent to commit rape, was tried separately, convicted, and sentenced to be confined in the county jail of Carter county *Page 246 
for a term of one year and to pay a fine of $500, and appeals.
The record in this case was filed in this court on September 8, 1930; no brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur.